       Case 1:18-cv-06469-JSR-HBP Document 18 Filed 04/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    AMERICO MASSA,

              Petitioner,                    00-cr-1118 (JSR)
                                             18-cv-6469 (JSR)
              -against-
                                             ORDER
    UNITED STATES OF AMERICA,

              Respondent.


JED S. RAKOFF, U.S.D.J.

       On December 2, 2002, petitioner Americo Massa pled guilty

to (1) racketeering conspiracy, in violation of 18 U.S.C. §

1962(d) (“Count 1”); (2) conspiracy to commit murder in aid of

racketeering, in violation of 18 U.S.C § 1959(a)(5) (“Count 2”);

and (3) use of a firearm in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c), for which the predicate offense

was conspiracy to commit murder in aid of racketeering (“Count

3”). Although the offense level and the defendant’s criminal

history generated a Sentencing Guidelines range of life

imprisonment, the statutory maximum terms of imprisonment were

20 years on Count 1, 10 years on Count 2, and 5 years on Count

3, producing an ultimate Guidelines range of 35 years’

imprisonment. The Court thus1 sentenced Massa to a total of 420


1
 Because Massa was sentenced prior to United States v. Booker,
543 U.S. 220 (2205), which made the Guidelines discretionary,
the Court was required to impose the Guidelines sentence.


                                       1
      Case 1:18-cv-06469-JSR-HBP Document 18 Filed 04/15/20 Page 2 of 3



months’ imprisonment, or 35 years’ imprisonment, comprised of

240 months’ imprisonment on Count 1, 120 months’ imprisonment on

Count 2, and 60 months’ imprisonment on Count 3, to run

consecutively with each other.

       In 2009, Massa submitted an application for a writ of Error

Audita Querela to modify the judgment of conviction, which this

Court denied. Massa later moved vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255. See Mot. to Vacate,

ECF No. 12; see also Letter from Massa, ECF No. 9. Specifically,

Massa argued that his conviction on Count 3 must be vacated

because conspiracy to commit murder was not a “crime of

violence” under 18 U.S.C. § 924(c). Although the Court agreed

with the substance of Massa’s argument in light of United States

v. Davis, 139 S. Ct. 2319 (2019), the Court found that it was

procedurally barred from addressing the argument because Massa’s

petition was a second or successive Section 2255 petition. See

Order, ECF No. 14. The Court thus transferred the petition to

the Second Circuit. The Second Circuit, finding that the habeas

petition was not in fact successive, has remanded the petition

to this Court for consideration on the merits.

       On the merits, and in light of Davis, all parties now agree

that the offense of conspiracy to commit murder in aid of



2
    All citations to docket entries refer to the civil docket.


                                      2
    Case 1:18-cv-06469-JSR-HBP Document 18 Filed 04/15/20 Page 3 of 3



racketeering, 18 U.S.C. § 1959(a)(5), is not a predicate crime

of violence for purposes of Section 924(c). Accordingly, and

with the Government’s consent, the Court vacates Massa’s Section

924(c) conviction. Moreover, the Court reduces Massa’s sentence

by 60 months, the term of imprisonment attributable to Count 3.

Such a simple correction, rather than a full resentencing, is

warranted because Massa’s Section 924(c) conviction had no

effect on the sentence imposed for the two remaining counts of

conviction. See United States v. Gordils, 117 F.3d 99, 104 (2d

Cir. 1997) (finding that full resentencing may be appropriate

“in the context of a ‘truly interdependent’ sentence”). The

Court thus amends the judgment to find Massa guilty only of (1)

racketeering conspiracy, in violation of 18 U.S.C. § 1962(d),

and (2) conspiracy to commit murder in aid of racketeering, in

violation of 18 U.S.C § 1959(a)(5), and amends the sentence to

360 months’ imprisonment.

    SO ORDERED.

Dated:    New York, NY                  ________________________

          April 15, 2020                JED S. RAKOFF, U.S.D.J.




                                    3
